Judgment, Supreme Court, Bronx County (Ethan Greenberg, J.), rendered January 15, 2009, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of five years, unanimously affirmed.
„ The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations, including its evaluation of the victim’s conflicting statements. The victim’s testimony that defendant took part in the robbery was corroborated by the testimony of two officers who came upon the robbery while it was in progress, and the inconsistencies in their testimony that defendant relies on were insignificant. Concur—Gonzalez, P.J., Andrias, Nardelli, McGuire and Abdus-Salaam, JJ.